                    Case 5:18-cv-07677-NC Document 267-1 Filed 08/26/21 Page 1 of 2




              1   HANSON BRIDGETT LLP                           Gregory B. Thomas (SBN 239870)
                  PAUL B. MELLO, SBN 179755                     E-mail: gthomas@bwslaw.com
              2   pmello@hansonbridgett.com                     Temitayo O. Peters (SBN 309913)
                  SAMANTHA D. WOLFF, SBN 240280                 E-mail: tpeters@bwslaw.com
              3   swolff@hansonbridgett.com                     BURKE, WILLIAMS & SORENSEN, LLP
                  425 Market Street, 26th Floor                 1901 Harrison Street, Suite 900
              4   San Francisco, California 94105               Oakland, CA 94612-3501
                  Telephone:    (415) 777-3200                  Tel: 510.273.8780 Fax: 510.839.9104
              5   Facsimile:    (415) 541-9366

              6 Attorneys for Defendants

              7

              8                                UNITED STATES DISTRICT COURT
              9                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
             10

             11 ASHOK BABU, ROBERT BELL, IBRAHIM                Case No. 5:18-cv-07677-NC
                KEEGAN-HORNSBY, DEMAREA
             12 JOHNSON, BRANDON JONES,                         DECLARATION OF SAMANTHA D.
                STEPHANIE NAVARRO, ROBERTO                      WOLFF IN SUPPORT OF DEFENDANTS’
             13 SERRANO, and ALEXANDER                          STATEMENT OF NON-OPPOSITION TO
                WASHINGTON on behalf of themselves and          PLAINTIFFS’ MOTION FOR
             14 all others similarly situated,                  PRELIMINARY APPROVAL OF
                                                                CONSENT DECREE
             15                  Plaintiffs,
                                                                Date:    September 22, 2021
             16            v.                                   Time:    1:00 P.M.
                                                                .
             17 COUNTY OF ALAMEDA; GREGORY J.                   Judge:   Honorable Nathanael Cousins
                AHERN in his official capacity as Sheriff of
             18 the Alameda County Sheriff’s Office;
                KARYN TRIBBLE in her official capacity as
             19 Director of Alameda County Behavioral
                Health Department,
             20
                               Defendants.
             21

             22 / / /

             23 / / /

             24 / / /

             25 / / /

             26 / / /

             27 / / /

             28 / / /

                                                                                   Case No. 5:18-cv-07677-NC
17816741.1              DECLARATION OF SAMANTHA D. WOLFF ISO DEFENDANTS’ STATEMENT OF NON-OPPOSITION
                    Case 5:18-cv-07677-NC Document 267-1 Filed 08/26/21 Page 2 of 2




              1           I, Samantha D. Wolff, declare as follows:

              2           1.     I am an attorney duly admitted to practice before this Court. I am a partner with

              3 Hanson Bridgett LLP, attorneys of record for Defendants County of Alameda, Sheriff Gregory

              4 Ahern, and Karyn Tribble (“Defendants”). I have personal knowledge of the facts set forth herein,

              5 except as to those stated on information and belief and, as to those, I am informed and believe

              6 them to be true. If called as a witness, I could and would competently testify to the matters stated

              7 herein.

              8           2.     Counsel for Plaintiffs and Defendants have been in communication with attorneys

              9 for the Civil Rights Division of the U.S. Department of Justice (“Department”) following the

             10 Department’s issuance of its April 22, 2021 Notice Regarding Investigation of Alameda County,

             11 John George Psychiatric Hospital, and Santa Rita Jail. Attorneys for the Department have been

             12 involved in good faith meet-and-confer discussions pertaining to the terms of the proposed

             13 Consent Decree with counsel for Plaintiffs and Defendants. The Department has reviewed the

             14 proposed Consent Decree closely and does not object to Plaintiffs’ Motion. Attached as Exhibit

             15 A is a true and correct copy of a letter from U.S. Department of Justice Acting Special Counsel

             16 Maura Klugman to myself, dated August 18, 2021, in which Ms. Klugman indicates the

             17 Department’s position with respect to the pending motion.

             18           I declare under penalty of perjury under the laws of the United States of America that the

             19 foregoing is true and correct.

             20           Executed on this 26th day of August, 2021, at Lafayette, California.

             21

             22                                                       /s/ Samantha Wolff
                                                                      Samantha D. Wolff
             23

             24

             25

             26

             27

             28
                                                         -2-                     Case No. 5:18-cv-07677-NC
                     DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
17816741.1                                  APPROVAL OF CONSENT DECREE
